DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 53 recites “wherein the second particulate material comprises less than 10% by weight of the multi-modal bed of material.” 
Applicant’s disclosure as originally filed contains support for the second particulate material comprising less than 5% by weight of the multi-modal bed of material, e.g. in original claim 13. 
However, there is no support in Applicant’s originally filed disclosure for the second particulate material comprising less than 10% by weight of the multi-modal bed of material.
Therefore, claim 53 contains unsupported subject matter which must be removed from the claims.
Claim 63 recites “wherein the second particulate material comprises less than 10% by weight of the multi-modal bed of material.” 
Applicant’s disclosure as originally filed contains support for the second particulate material comprising less than 5% by weight of the multi-modal bed of material, e.g. in original claim 13. 
However, there is no support in Applicant’s originally filed disclosure for the second particulate material comprising less than 10% by weight of the multi-modal bed of material.
Therefore, claim 63 contains unsupported subject matter which must be removed from the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “the weighed sum of the first bulk density and the second bulk density” in lines 10-11. It is unclear what a “weighed sum” is. 
Based on Applicant’s specification, Applicant presumably intended to recite a --weighted sum--. Applicant should amend claim 51 to clarify as appropriate.
Claims 52-60 are rejected due to their dependency on indefinite claim 51.
Claim 61 recites “the weighed sum of the first bulk density and the second bulk density” in line 12. It is unclear what a “weighed sum” is. 
Based on Applicant’s specification, Applicant presumably intended to recite a --weighted sum--. Applicant should amend claim 61 to clarify as appropriate.
  Claims 62-70 are rejected due to their dependency on indefinite claim 61.

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 51-70 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lohrmann (US 3,933,443).
With regard to claim 51: Lohrmann teaches a multi-modal bed of coking material (abstract), the material comprising:  
3) (Column 3 Line 45-Column 4 Line 20, Table 1).
A second particulate coking material (ground coke B) having a second bulk density (620 kg/m3) lower than the first bulk density (Column 3 Line 45-Column 4 Line 20, Table 1).
The first particular coking material (high volatile soft coking coal C) being distributed (homogeneously mixed) with the second particulate coking material (ground coke B) into a multi-modal bed of coking material (resulting coking component D), wherein the multimodal bed of material includes a third density (720 kg/m3) higher than a density calculated by the weighted sum of the first bulk density and the second bulk density (Column 3 Line 45-Column 4 Line 20, Table 1). Note: The multi-modal bed of material is formed from 54 tons of the first material (high volatile soft coking coal C), which has the first bulk density of 720 kg/m3, and 54 tons of the second material (ground coke B), which has the second bulk density of 620 kg/m3 (Column 3 Line 45-Column 4 Line 20, Table 1). Thus, the weighted sum of the first bulk density and the second bulk density is understood to be 670 kg/m3, which is less than the third bulk density (720 kg/m3) of the multi-modal bed of material.
Lohrmann does not explicitly teach that the multi-modal bed of coking material comprises a generally uniform distribution of the first particulate material and the second particulate material from a bottom portion of the multi-modal bed of material to an upper portion of the multi-modal bed of material. However, as discussed above, Lohrmann does teach “homogenously mixing” the first and second materials to form the multi-modal bed of coking material (Column 3 Line 65-Column 4 Line 2). This teaching represents an implicit disclosure that the multi-modal bed of coking material comprises a generally uniform distribution of the first particulate material and the second particulate material from a bottom portion of the multi-modal bed of material to an upper portion of the multi-modal bed of material.
In the unlikely alternative, the Lohrmann’s teaching that the first and second material are “homogenously mix[ed]” would strongly suggest to one ordinary skill in the art that the first and second material should be mixed in a manner such that the resultant multi-modal bed of coking material comprises a generally uniform distribution of the first particulate material and the second particulate material from a bottom portion of the multi-modal bed of material to an upper portion of the multi-modal bed of material.

With regard to claim 52: Lohrmann does not explicitly teach that, within the multi-modal bed of material, the first particulate material is distributed in a manner that defines a plurality of void spaces at least partially filled with the second particulate material. However, it is understood that any bed of solid particles will be distributed in a manner such that there are void spaces between said solid particles. In Lohrmann, the first particulate coking material (high volatile soft coking coal C) is defined by a first particulate size distribution (said first particulate size distribution being 90% below 3 mm), and the second particulate coking material (ground coke B) is defined by a second particulate size distribution (said second particulate size distribution being 90% below 0.2 mm) smaller than the first particulate size distribution (Column 3 Line 45-Column 4 Line 20, Table 1). Furthermore, as discussed above, Lohrmann teaches “homogenously mixing” the first and second materials to form the multi-modal bed of coking material (Column 3 Line 65-Column 4 Line 2). Due to the fact that the second particulate coking material is of a significantly smaller size distribution than the first particulate coking material, and due to the fact that the first and second coking materials hare homogenously mixed to form the multi-modal bed of material, the first particulate material in Lohrmann is necessarily distributed in a manner that defines a plurality of void spaces at least partially filled with the second particulate material.
With regard to claim 53: Lohrmann does not explicitly teach that the second particulate material comprises less than 10% by weight of the multi-modal bed of material.
In the multi-modal bed of material in Lohrmann, the weight ratio of high volatile soft coking coal C and ground coke B is 1:1 (Column 3 Line 45-Column 4 Line 20, Table 1). In other words, the ground coke B makes up 50% of the multi-modal bed of material by weight. In the present prior art rejections of most other claims, the ground coke B is relied upon to teach the claimed second particulate coking material. 
If it were not necessarily the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lohrmann by forming the multi-modal bed of coking material from a set of ground coke particles having a subset of ground coke particles having a particular size or range of sizes, which constitutes less than 20% by weight of the ground coke, and thus, constitutes less than 10% by weight of the multi-modal bed of material, wherein said subset of ground coke particles is the second particulate coking material, in order to obtain, with predictable success, a multi-modal bed of coking material that has all of the properties of the multi-modal bed of base Lohrmann.
With regard to claim 54: The first particulate coking material comprises a carbon containing material (coal) and the second particulate coking material comprises coke (Column 3 Line 45-Column 4 Line 20, Table 1). 
With regard to claim 55: The first particulate coking material comprises a carbon containing material, i.e. coal (Column 3 Line 45-Column 4 Line 20, Table 1). The second particulate coking material comprises coke that has been ground to a fine size, i.e. 90% below 0.2 mm (Column 3 Line 45-Column 4 Line 20, Table 1). Thus, said second particulate coking material comprises a particulate material that may be considered breeze, i.e. coke breeze.
With regard to claim 56: The first particulate coking material consists of a carbon containing material, i.e. coal (Column 3 Line 45-Column 4 Line 20, Table 1). The second particulate coking material consists of coke that has been ground to a fine size, i.e. 90% below 0.2 mm (Column 3 Line 45-Column 4 Line 20, Table 1). Thus, said second particulate coking material consists of a particulate material that may be considered breeze, i.e. coke breeze.
With regard to claim 57: The first particulate coking material (high volatile soft coking coal C) includes a first moisture content (10%), and the second particulate coking material (ground coke B) includes a second moisture content (0%) different than the first moisture content (Column 3 Line 45-Column 4 Line 20, Table 1).
With regard to claim 58: The moisture difference between the first moisture content (10%) and the second moisture content (0%) is 10%, which is less than 14% (Column 3 Line 45-Column 4 Line 20, Table 1).
With regard to claim 59: The first particulate coking material (high volatile soft coking coal C) is defined by a first particulate size distribution (said first particulate size distribution being 90% below 3 mm), and the second particulate coking material (ground coke B) is defined by a second particulate size distribution (said second particulate size distribution being 90% below 0.2 mm) different than the first particulate size distribution (Column 3 Line 45-Column 4 Line 20, Table 1).
With regard to claim 60: The first particulate size distribution (0% below 3 mm) of the first particulate material is greater than the second particulate size distribution (90% below 0.2 mm) of the second particulate material (Column 3 Line 45-Column 4 Line 20, Table 1). Therefore, although it is not explicitly taught, it is understood that the first particulate material has a first average particulate size and the second particulate material has a second average particulate size smaller than the first particulate size.
In the alternative, because the first particulate size distribution is significantly larger than the second particulate size distribution, a person having ordinary skill in the art would have a reasonable expectation that the multi-modal bed of material in Lohrmann could be formed from a first particulate material having a first average particulate size and a second particulate material having a second average particulate size smaller than the first particulate size, while maintaining all of the characteristics 
If it were not inherently the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lohrmann by forming the multi-modal bed of material from a first particulate material having a first average particulate size and a second particulate material having a second average particulate size smaller than the first particulate size, in order to obtain, with predictable success, a multi-modal bed of material having the characteristics of that taught by base Lohrmann. 
With regard to claim 61: Lohrmann teaches a multi-modal bed of coking material (abstract), the material comprising:  
A first particulate coking material (high volatile soft coking coal C) having a first moisture content (10%) and a first particulate size (90% below 3 mm) (Column 3 Line 45-Column 4 Line 20, Table 1).
A second particulate coking material (ground coke B) having a second moisture content (0%) different than the first moisture content and a second particulate size (90% below 0.2 mm) different than the first particulate size (Column 3 Line 45-Column 4 Line 20, Table 1).
The first particulate coking material (high volatile soft coking coal C) being distributed (homogeneously mixed) with the second particulate coking material (ground coke B) into a multi-modal bed of coking material (resulting coking component D) (Column 3 Line 45-Column 4 Line 20, Table 1), wherein the multimodal bed of material has a density (720 kg/m3) higher than a density calculated by the weighted sum of individual bulk densities of the first particulate coking material and the second particulate coking material (Column 3 Line 45-Column 4 Line 20, Table 1). Note: The multi-modal bed of material is formed from 54 tons of the first material (high volatile soft coking coal C), which has an individual bulk density of 720 kg/m3, and 54 tons of the second material (ground coke B), which has an individual bulk density of 620 kg/m3 (Column 3 Line 45-Column 4 Line 20, Table 1). Thus, the weighted sum of the individual bulk densities of the first and second coking materials is understood to be 670 kg/m3, which is less than the bulk density (720 kg/m3) of the multi-modal bed of material.
Lohrmann does not explicitly teach that the multi-modal bed of coking material comprises a generally uniform distribution of the first particulate material and the second particulate material from a bottom portion of the multi-modal bed of material to an upper portion of the multi-modal bed of material. 
In the unlikely alternative, the Lohrmann’s teaching that the first and second material are “homogenously mix[ed]” would strongly suggest to one ordinary skill in the art that the first and second material should be mixed in a manner such that the resultant multi-modal bed of coking material comprises a generally uniform distribution of the first particulate material and the second particulate material from a bottom portion of the multi-modal bed of material to an upper portion of the multi-modal bed of material.
In the unlikely event that it is not already the case in Lohrmann, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lohrmann by thoroughly mixing the first and second materials so as to form a homogenous bed of multi-modal coking material, i.e. a bed of multi-modal coking material comprising a generally uniform distribution of the first particulate material and the second particulate material from a bottom portion of the multi-modal bed of material to an upper portion of the multi-modal bed of material, in order to obtain a multi-modal bed of coking material that has been “homogenously mix[ed]” according to the teachings of Lohrmann.
With regard to claim 62: Lohrmann does not explicitly teach that, within the multi-modal bed of material, the first particulate material is distributed in a manner that defines a plurality of void spaces at least partially filled with the second particulate material. However, it is understood that any bed of solid particles will be distributed in a manner such that there are void spaces between said solid particles. In Lohrmann, the first particulate coking material (high volatile soft coking coal C) is defined by a first particulate size distribution (said first particulate size distribution being 90% below 3 mm), and the second particulate coking material (ground coke B) is defined by a second particulate size distribution (said second particulate size distribution being 90% below 0.2 mm) smaller than the first particulate size distribution (Column 3 Line 45-Column 4 Line 20, Table 1). Furthermore, as discussed above, Lohrmann teaches “homogenously mixing” the first and second materials to form the multi-modal bed of coking 
With regard to claim 63: Lohrmann does not explicitly teach that the second particulate material comprises less than 10% by weight of the multi-modal bed of material.
In the multi-modal bed of material in Lohrmann, the weight ratio of high volatile soft coking coal C and ground coke B is 1:1 (Column 3 Line 45-Column 4 Line 20, Table 1). In other words, the ground coke B makes up 50% of the multi-modal bed of material by weight. In the present prior art rejections of most other claims, the ground coke B is relied upon to teach the claimed second particulate coking material. However, the second particulate coking material is quite broad as claimed. This being the case, it would be reasonable to rely on only a subset of particles making up the ground coke B to teach the claimed second particulate coking material. A person having ordinary skill in the art would expect that the ground coke B of Lohrmann comprises a subset of particles, i.e. a subset of ground coke particles having a particular size or range of sizes, which constitutes less than 20% by weight of the ground coke, and thus, constitutes less than 10% by weight of the multi-modal bed of material, and which could be considered to be “a second particulate coking material” as claimed. At the very least, a person having ordinary skill in the art would have a reasonable expectation that the multi-modal bed of material in Lohrmann could be formed from a set of ground coke particles having a subset of particles like the aforementioned subset, while maintaining all of the characteristics of said multi-modal bed as taught by Lohrmann, i.e. characteristics including but not limited to the particulate size distributions of the first and second materials.
If it were not necessarily the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lohrmann by forming the multi-modal bed of coking material from a set of ground coke particles having a subset of ground coke particles having a particular size or range of sizes, which constitutes less than 20% by weight of the ground coke, and thus, constitutes less than 10% by weight of the multi-modal bed of material, wherein said subset of ground coke particles is the 
With regard to claim 64: The first particulate coking material comprises a carbon containing material (coal) and the second particulate coking material comprises coke (Column 3 Line 45-Column 4 Line 20, Table 1). 
With regard to claim 65: The first particulate coking material comprises a carbon containing material, i.e. coal (Column 3 Line 45-Column 4 Line 20, Table 1). The second particulate coking material comprises coke that has been ground to a fine size, i.e. 90% below 0.2 mm (Column 3 Line 45-Column 4 Line 20, Table 1). Thus, said second particulate coking material comprises a particulate material that may be considered breeze, i.e. coke breeze.
With regard to claim 66: The first particulate coking material consists of a carbon containing material, i.e. coal (Column 3 Line 45-Column 4 Line 20, Table 1). The second particulate coking material consists of coke that has been ground to a fine size, i.e. 90% below 0.2 mm (Column 3 Line 45-Column 4 Line 20, Table 1). Thus, said second particulate coking material consists of a particulate material that may be considered breeze, i.e. coke breeze.
With regard to claim 67: The first particulate coking material (high volatile soft coking coal C) has a first bulk density (720 kg/m3) and the second particulate coking material (ground coke B) has a second bulk density (620 kg/m3) different from the first bulk density (Column 3 Line 45-Column 4 Line 20, Table 1).
With regard to claim 68: The moisture difference between the first moisture content (10%) and the second moisture content (0%) is 10%, which is less than 14% (Column 3 Line 45-Column 4 Line 20, Table 1).
With regard to claim 69: The first particulate coking material (high volatile soft coking coal C) is defined by a first particulate size distribution (said first particulate size distribution being 90% below 3 mm), and the second particulate coking material (ground coke B) is defined by a second particulate size distribution (said second particulate size distribution being 90% below 0.2 mm) different than the first particulate size distribution (Column 3 Line 45-Column 4 Line 20, Table 1).
With regard to claim 70: The first particulate size (first particulate size distribution of 90% below 3 mm) of the first particulate material is greater than the second particulate size (second particulate size distribution of 90% below 0.2 mm) of the second particulate material (Column 3 Line 45-Column 4 Line 20, Table 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,968,395. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to multimodal bed of coking material substantially identical to the multi-modal bed of material formed and later used in the method recited in the claims of the ‘395 patent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘395 patent such that they were to claim the multi-modal bed of material formed in the method thereof. 

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,975,311. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to multimodal bed of coking material substantially identical to the multi-modal bed of material formed and later used in the method recited in the claims of the ‘311 patent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘311 patent such that they were to claim the multi-modal bed of material formed in the method thereof. 

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,975,310. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to multimodal bed of coking material 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘310 patent such that they were to claim the multi-modal bed of material formed in the method thereof. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reeves et al. (US 6,786,941) teach a method of forming multi-modal beds of materials, including multi-modal beds of coking materials, which are highly similar in scope to those of the present claims. 
Yamauchi et al. (US 6,830,660) teach a multi-modal beds of coking materials. A cursory review of Yamauchi et al. has uncovered no particular disclosures with regard to the particular properties with which the present claims are concerned. 
Fukada et al. (US 9,463,980) teach a method which involves multi-modal beds of coking materials. A cursory review of Fukada et al. has uncovered no particular disclosures with regard to the particular properties with which the present claims are concerned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772